Citation Nr: 0936425	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  04-42 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.
 
2.	Entitlement to service connection for hemorrhoids.

3.	Entitlement to service connection for right calf 
varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1976 to April 1979 
and from October 2001 to October 2002.  The Veteran entered a 
period of both active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) in the Army Reserves 
from April 1979 to October 2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2004 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).  

In June 2005, the Board remanded this case to the agency of 
original jurisdiction, Appeals Management Center (AMC), for 
an updated statutory notification letter and further 
development to include obtaining a current VA examinations 
and personnel records to verify the dates of the Veteran's 
ACUDTRA and INACDUTRA.  The evidentiary record has been 
adequately developed in substantial compliance with all prior 
Board remand instructions and has been returned to the Board 
for further appellate review.

A hearing was held before the undersigned Veterans law judge 
at the North Little Rock RO in January 2006.  The transcript 
of the hearing is associated with the claims file and has 
been reviewed.


FINDINGS OF FACT

1.	The evidence of record does not demonstrate that the 
Veteran has bilateral hearing loss, as defined by VA 
regulations. 

2.	There is competent medical evidence that relates the 
Veteran's hemorrhoids to active military service. 

3.	The Veteran's right leg varicose vein was manifested in 
service.


CONCLUSION OF LAW

1.	The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 
1131(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).

2.	The criteria for service connection for hemorrhoids are 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2008)

3.	Resolving all doubt in his favor, the Veteran's right leg 
varicose veins was incurred in military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; 
(3) that the claimant is expected to provide. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In November 2003 and April 2005, the agency of original 
jurisdiction (AOJ) provided the notice then required by 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R.§  3.159(b) 
(2008).  Specifically, the AOJ notified the Veteran of 
information and evidence necessary to substantiate the claim 
of service connection; information and evidence that VA would 
seek to provide; and information and evidence that the 
veteran was expected to provide.  

In June 2005, the Board found that the Veteran was not given 
notice of disability rating regulation and effective date 
pursuant to Dingess.  Therefore, the Veteran was provided 
with the notice in June 2006.  Although the notice letter 
postdated the initial adjudication, the claim was 
subsequently readjudicated without taint from the prior 
decision and no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  VA has also done 
everything reasonably possible to assist the Veteran with 
respect to his claim for benefits, such as obtaining medical 
records and providing VA examinations.  Therefore, the duty 
to notify and assist has been met.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R §  3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for chronic disorders, 
such as sensorineural hearing loss, when manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Hearing Loss

Impaired hearing will be considered a disability for VA 
purposes when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 
decibels or more; or when the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran testified at the January 2006 Board hearing that 
he believes his hearing loss resulted from loud noise 
exposure from the firing range through the years in service.  
See Board hearing transcript, dated January 2006.

According to the evidence records, the Veteran's service 
treatment records are absent of complaints or treatment for 
hearing loss starting from April 1979.  However, in October 
2002, the Veteran was noted to have hearing impairment 
according to VA standards with the following testing results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
55
40
65
50
LEFT
40
35
50
50
60
See Service treatment record, dated October 2002.

In April 2004, the Veteran underwent a VA examination which 
revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
30
40
LEFT
40
35
30
40
45

The VA audiologist found that the "[p]ure tone threshold 
results... were not considered reliable for rating purposes fur 
to poor inter-test and test-retest reliability.... [and] are 
considered unacceptable for rating purposes."  See VA 
audiological examination, dated April 2004.

The Veteran was retested in May 2009 which revealed the 
following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
20
LEFT
15
15
20
20
20

Speech recognition scores were 100 percent bilaterally.  The 
examiner determined that "[a]coustic immittance yielded Type 
A tympanograms and present ipsilateral acoustic reflexes for 
both ears indicating normal middle ear function."  
Furthermore, the VA audiologist stated the Veteran's hearing 
thresholds did not meet the criteria for disability according 
to the VA regulations.  See VA audiological examination, 
dated May 2009.  

While the Veteran is competent to testify as to his 
difficulty hearing, he is not competent or qualified, as a 
layperson, to render a diagnosis or an opinion concerning 
medical causation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Specifically, where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu, supra.  

Furthermore, the evidence of record does not support a 
finding of continuity of symptomatology, however.  Service 
treatment records demonstrate that the first documented 
occasion on which the Veteran was tested positive for hearing 
loss was October 2002.  The most recent audiological 
examination in May 2009 did not reveal hearing loss under 38 
C.F.R. § 3.385.

Therefore, as there is no competent and probative evidence 
demonstrating that the Veteran has bilateral hearing loss as 
defined by VA, service connection for such disorder is not 
warranted.  Without a disability, there can be no entitlement 
to compensation.  See Degmetich v. Brown, 104 F.3d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for bilateral hearing loss.  As such, that 
doctrine is not applicable in the instant appeal, and his 
claim must be denied. 

Hemorrhoids

According to the Veteran's service treatment records, the 
Veteran reported a history of external hemorrhoids in 
December 2001.  In September 2002, the Veteran was treated 
for increased pain and swelling from external hemorrhoids.  
See service treatment records, dated December 2001 and 
September 2002.  The Veteran's April 1979 separation 
examination is absent for any complaint or treatment of 
hemorrhoids.  See Separation examination, dated April 1979.

The Veteran underwent a VA examination in March 2004 for 
hemorrhoids.  The VA examiner found that there were "no 
external hemorrhoids or signs of infection or irritation.  
Digital examination reveals intact sphincter tone... no rectal 
masses were felt."  The Veteran was diagnosed with internal 
hemorrhoids.  See VA examination, dated March 2004.

In May 2009, the Veteran underwent another VA examination.  
Upon examination, the VA examiner found that the Veteran has 
a "[s]olitary external hemorrhoid tag at 9 o'clock, 
uncomplicated."  The VA examiner stated "it is not clear at 
all the exact timing of the onset of hemorrhoids.  [The 
Veteran's] contention is 2002 just prior to discharge from 
military service.  It is my medical opinion that... the 
hemorrhoids began in 2002... in active duty."  See VA 
examination, dated May 2009.

Based on current diagnosis, the evidence of in-service 
hemorrhoid treatment, and giving the Veteran the benefit of 
the doubt, service connection is warranted.  In light of the 
positive nexus opinion and the service medical evidence, the 
Board finds that the evidence for and against the Veteran's 
claim is at least in equipoise.  In such a case, service 
connection must be granted. 38 U.S.C.A. § 5107(b).  
Consequently, service connection for hemorrhoids is granted.

Right Leg Varicose Veins

The Veteran testified at the January 2006 Board hearing that 
he first noticed varicose veins in his right leg during basic 
training.  The Veteran stated he believed the boot blouses 
worn over his boots during basic training caused major 
swelling in his legs.  Furthermore, the Veteran stated his 
legs become fatigued and swollen.  See Board hearing 
transcript, dated January 2006.

According to the record, in June 1990 the Veteran was first 
treated for varicose veins causing discomfort in his right 
leg.  See Service treatment record, dated June 1990.  In 
April 2002, the Veteran treated again for "moderately 
painful varicose veins" which the Veteran stated he had for 
several years.  The Veteran stated he wears support hose and 
declined consultation for vein stripping.  See Service 
treatment record, dated April 2002.  The Veteran's September 
2002 separation examination noted abnormal varicose veins in 
his right leg.  See Separation examination, dated September 
2002.  The April 1979 separation examination is absent of any 
treatment or complaint for varicose veins.  See Separation 
examination, dated April 1979.

The Veteran underwent a VA examination in March 2004.  The VA 
examiner observed "varicosities involving the greater 
saphenous vein on both legs, much more prominent on the right 
than the left.  On the right side, the tortuous veins are 
bulging beneath the skin in the calf area and in the lower 
third of the thigh... The largest of the veins is 1 cm in 
diameter."  The Veteran was diagnosed with varicose veins of 
the greater saphenous system.  See VA examination, dated 
March 2004. 

Given the diagnosis and evidence of medical treatment in the 
record, the Board remanded this issue in June 2005 for a new 
VA examination to determine the approximate date of onset of 
the right leg varicose veins and an opinion regarding the 
etiology of the disorder.  Additionally, should the VA 
examiner determine it predated either period of the Veteran's 
service, an opinion must be given as to whether there was any 
aggravation during or as a result of service.  Furthermore, 
the remand decision asked the RO to verify the dates of the 
Veteran's Army reserve service pertaining to both ACDUTRA and 
INACDUTRA for purposes of determining service connection.  
See Board decision, dated June 2005.  

In May 2009, the Veteran underwent another VA examination as 
instructed by the Board.  The VA examiner observed a "ropy, 
raised varicose vein 14 cm in length to the right medial 
calf, which is nontender and uninflamed.  There is no 
associated ulcerations or skin breakdown."  The VA examiner 
opined the Veteran did not have varicose veins during his 
first duty of service from 1976 to 1979 and developed the 
condition while he was in the reserves.  In addition, the VA 
examiner stated aggravation is not beyond the natural 
expected progression of the varicose veins as they have not 
changed from the time the Veteran first noticed them.  See VA 
examination, dated May 2009.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

After the remand decision was issued by the Board in June 
2005, the Court ruled in Barr v. Nicholson, 21 Vet. App. 303 
(2007).  In Barr, the Court indicated that varicose veins was 
a condition involving "veins that are unnaturally distended 
or abnormally swollen and tortuous."  Such symptomatology, 
the Court concluded, was observable and identifiable by lay 
people.  Because varicose veins "may be diagnosed by their 
unique and readily identifiable features, the presence of 
varicose veins was not a determination 'medical in nature' 
and was capable of lay observation."  The Court found the 
veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")). 
See Barr.

Given the Court's determination in Barr, the Board finds that 
the Veteran is competent and credible to assert his varicose 
veins started during basic training in 1976.  Given the 
diagnosis of varicose veins in June 1990 his testimony his 
condition lasted for years prior to diagnosis, the Board 
finds it unnecessary to establish the Veteran's period 
ACDUTRA and INACDUTRA in establishing aggravation for service 
connection.  

Although the VA examiner opined in the most recent May 2009 
VA examination that the Veteran did not have varicose veins 
in 1979 due to the lack of evidence in the service medical 
record, the Board finds that the medical evidence is at least 
in relative equipoise on this issue.  When the evidence is in 
relative equipoise, the benefit of the doubt doctrine 
provides that such reasonable doubt will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Resolving such reasonable doubt in the Veteran's 
favor, the Board finds that the Veteran incurred varicose 
veins in his right leg during service.  38 U.S.C.A. § 5107. 

Consequently, based on the Veteran's competent and credible 
history of varicose vein condition, service treatment records 
during service, the reported chonicity of the symptom, and 
the diagnosis of varicose vein, the Board finds service 
connection is warranted.  In granting this claim, the Board 
has resolved all doubt in the Veteran's favor.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for hemorrhoids is granted.

Entitlement to service connection for varicose veins is 
granted.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


